                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 1 of 10                                                 FILED
                                                                                                                       2021 Jun-30 PM 03:48
                                                                                                                       U.S. DISTRICT COURT
                                                                                                                           N.D. OF ALABAMA



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                              )                 Summons
                          AMERICA'S FRONTLINE                 )
                          DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiffs,       )        Procedure or other appropriate
                                                              )        law.)
                          v.                                  )
                                                              )    CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,              )           2:21-cv-702-CLM
                                                              )
                                            Defendants.       )

                                                Summons in a Civil Action

To:
        NATIONAL INSTITUTE OF ALLERGIES AND INFECTIOUS DISEASES, c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEALTH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

          Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff's attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN
                                                               ::[Wi1iJtcr
                                                               Deputy Clerk

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 2 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA

                                                              )                 Summons
                          AMERICA'S FRONTLINE                 )
                          DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiffs,       )        Procedure or other appropriate
                                                              )        law.)
                          v.                                  )
                                                              )    CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,              )           2:21-cv-702-CLM
                                                              )
                                            Defendants.       )

                                                Summons in a Civil Action

To:
        U.S. DEPARTMENT OF HEAL TH AND HUMAN SERVICES, c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION , the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEALTH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 3580 I.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 3 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA

                                                              )                 Summons
                          AMERICA'S FRONTLINE                 )
                          DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiffs,       )        Procedure or other appropriate
                                                              )        law.)
                          v.                                  )
                                                              )     CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,              )            2:21-cv-702-CLM
                                                              )
                                            Defendants.       )

                                                Summons in a Civil Action

To:
        DR. ANTHONY FAUCI, Director of the National Institute of Allergies and Infectious Diseases, in his official
        capacity, c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEP AR TM ENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEAL TH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so,judgment by default may be entered against the defendants for the relief demanded in the complaint.
You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                                  NORTHERN DISTRICT OF ALABAMA
                                                                  1729 5th Avenue North
                                                                  Birmingham, Alabama 35203
                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 4 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHER N DISTRICT OF ALABAMA

                                                              )                 Summons
                          AMERICA'S FRONTLINE                 )
                          DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiffs,       )        Procedure or other appropriate
                                                              )        law.)
                          v.                                  )
                                                              )     CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,              )            2:21-cv-702-CLM
                                                              )
                                            Defendants.       )

                                                Summons in a Civil Action

To:
        CENTER FOR DISEASE CONTROL AND PREVENTION, c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINJSTRA TION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEALTH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

          Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 3580 I.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                                  NORTHERN DISTRICT OF ALABAMA
                                                                  1729 5 th Avenue North
                                                                  Birmingham, Alabama 35203
                   Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 5 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
                          AMERICA'S FRONTLINE                  )
                          DOCTORS, et al,                      )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil
                                             Plaintiffs,       )        Procedure or other appropriate
                                                               )        law.)
                           v.                                  )
                                                               )   CIVIL ACTION CASE NUMBER:
                           XAVIER BECERRA, et al,              )          2:21-cv-702-CLM
                                                               )
                                             Defendants.       )

                                                Summons in a Civil Action

To:
         XAVIER BECERRA, Secretary of the U.S. Department of Health and Human Services, in his official capacity, c/o:
         General Counsel
         Department of Health and Human Services
         200 Independence Avenue, S.W.
         Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEAL TH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th A venue North
                                                               Birmingham, Alabama 35203
                   Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 6 of 10
   .

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                Summons
                          AMERICA'S FRONTLINE                  )
                          DOCTORS, et al,                      )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil
                                             Plaintiffs,       )        Procedure or other appropriate
                                                               )        law.)
                          v.                                   )
                                                               )   CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,               )          2:21-cv-702-CLM
                                                               )
                                             Defendants.       )

                                                 Summons in a Civil Action

To:
        NATIONAL INSTITUTE OF HEAL TH, c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 2020 I

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEAL TH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

          Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 7 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
                          AMERICA'S FRONTLINE                  )
                          DOCTORS, et al,                      )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil
                                             Plaintiffs,       )        Procedure or other appropriate
                                                               )        law.)
                          v.                                   )
                                                               )   CIVIL ACTION CASE NUMBER:
                           XAVIER BECERRA, et al,              )          2:21-cv-702-CLM
                                                               )
                                             Defendants.       )

                                                Summons in a Civil Action

To:
        DR. JANET WOODCOCK, Acting Commissioner of the Food and Drug Administration, in her official capacity,
        c/o:
        General Counsel
        Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEALTH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff's attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                   Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 8 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
                          AMERICA'S FRONTLINE                  )
                          DOCTORS, et al,                      )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil
                                             Plaintiffs,       )        Procedure or other appropriate
                                                               )        law.)
                           v.                                  )
                                                               )   CIVIL ACTION CASE NUMBER:
                           XAVIER BECERRA, et al,              )          2:21-cv-702-CLM
                                                               )
                                             Defendants.       )

                                                Summons in a Civil Action

To:
         United States Attorney
         Northern District of Alabama
         180 I Fourth A venue North
         Birmingham, Alabama 35203

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, and NATIONAL INSTITUTE OF HEAL TH, NATIONAL INSTITUTE OF ALLERGIES AND INFECTIOUS
DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so,judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                  Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 9 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA

                                                              )                 Summons
                          AMERICA'S FRONTLINE                 )
                          DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                              )        the Federal Rules of Civil
                                            Plaintiffs,       )        Procedure or other appropriate
                                                              )        law.)
                          v.                                  )
                                                              )     CIVIL ACTION CASE NUMBER:
                          XAVIER BECERRA, et al,              )            2:21-cv-702-CLM
                                                              )
                                            Defendants.       )

                                                Summons in a Civil Action

To:

        Attorney General
        U.S. Dept. of Justice
        950 Pennsylvania Ave., NW
        Washington, D.C. 20530-0001

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEAL TH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION , the CENTER FOR DISEASE CONTROL AND
PREVENTION, and NATIONAL INSTITUTE OF HEAL TH, NATIONAL INSTITUTE OF ALLERGIES AND INFECTIOUS
DISEASES.

           With:/i?days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
motion must be served on the plaintiff's attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 35801.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




DATE    Lo\z4)mi1
SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                                  NORTHERN DISTRICT OF ALABAMA
                                                                  1729 5th Avenue North
                                                                  Birmingham, Alabama 35203
                 Case 2:21-cv-00702-CLM Document 14 Filed 06/30/21 Page 10 of 10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
                           AMERICA'S FRONTLINE                 )
                           DOCTORS, et al,                     )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil
                                             Plaintiffs,       )        Procedure or other appropriate
                                                               )        law.)
                           v.                                  )
                                                               )    CIVIL ACTION CASE NUMBER:
                           XAVIER BECERRA, et al,              )           2:21-cv-702-CLM
                                                               )
                                             Defendants.       )

                                                 Summons in a Civil Action

To:
         FOOD AND DRUG ADMINISTRATION, c/o:
         General Counsel
         Department of Health and Human Services
         200 Independence Avenue, S.W.
         Washington, D.C. 20201

A lawsuit has been filed against the following federal agencies and officers: XAVIER BECERRA, Secretary of the U.S.
Department of Health and Human Services, in his official and personal capacities, DR. ANTHONY FAUCI, Director of the
National Institute of Allergies and Infectious Diseases, in his official and personal capacities, DR. JANET WOODCOCK, Acting
Commissioner of the Food and Drug Administration, in her official and personal capacities, U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES, the FOOD AND DRUG ADMINISTRATION, the CENTER FOR DISEASE CONTROL AND
PREVENTION, the NATIONAL INSTITUTE OF HEALTH, and the NATIONAL INSTITUTE OF ALLERGIES AND
INFECTIOUS DISEASES.

           Within 60 days after service of this summons on you (not counting the day you received it), you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
                                                                                                                            or
motion must be served on the plaintiffs attorney, whose name and address is Lowell H. Becraft, Jr., 403-C Andrew Jackson Way,
Huntsville, AL 3580 I.

If you fail to do so, judgment by default may be entered against the defendants for the relief demanded in the complaint.
 You also must file your answer or motion with the court.




DATELJl~IJJ
        l l


SEE REVERSE SIDE FOR RETURN

                                                                       (SEAL OF COURT)


                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5th Avenue North
                                                              Birmingham, Alabama 35203
